Action to have it adjudged that plaintiff is the owner of an undivided twenty-two thirtieths of a certain tract of land, and that defendant holds the title thereto in trust for plaintiff. The court found the following facts: 1. That plaintiff and defendant are father and son; on September 18, 1893, each agreed with the other to purchase, and did purchase, from one Peatross, for the sum of $3,000, the land in question; 2. Plaintiff paid out of his own means, as part *Page 94 
of the purchase price, $2,200, and defendant paid $800 of said price; 3. At the time of the purchase the parties agreed that the title should be placed in the name of defendant, and that he would hold the same for the mutual benefit of both parties; the deed and conveyance of the land was made by Peatross July 24, 1894, and was made in the name of defendant, and he accepted the same "with the understanding and under the agreement between the parties hereto, that he was to hold twenty-two thirtieths of the same in trust for plaintiff"; 4. Plaintiff "was, and still is, the owner of twenty-two thirtieths, and defendant the owner of eight thirtieths of the land described." The cause is not barred by the statute of limitations. Plaintiff had judgment in accordance with these findings. Defendant appeals from the judgment and from the order denying his motion for a new trial.
Appellant contends that the agreement found by the court (finding 3) "was a myth, pure and simple, and without the least foundation in fact to stand upon." It is but fair to counsel to explain that this statement is based on the fact that no written agreement was produced in support of the finding. It is contended further that the parol evidence admitted to show an agreement creative of a trust was error and, besides, wholly failed of its purpose, if admissible. This raises the principal question in the case. That parol testimony was properly admitted to establish the agreement and trust will appear obvious in view of the circumstances of the case, and that the trust agreement found by the court is supported by the evidence is, we think, also satisfactorily shown.
Plaintiff testified that in September, 1893, he and his son (defendant) agreed to purchase from Peatross the land in controversy. "Our agreement," he testified, "was to buy the place together, and it should be our home. We bought it. Paid $3,000 for it." He testified that he paid what was taken as amounting to $2,200, being $150 cash and the balance in the form of a mortgage interest held by plaintiff against one Whaley, and also a certain one-fourth interest in an estate. Peatross, testified that his contract was wholly with plaintiff; that the price to be paid was $3,000; that plaintiff was to pay $150 cash, turn over the Whaley mortgage and his interest in the Wiley estate at $525, which made about $2,300, and defendant was to turn over the mortgage he held for $700 or *Page 95 
$800, which made up the amount. There was a mortgage resting on the Peatross land which Peatross could not discharge until he received the money from plaintiff and his son, and it was agreed that he would give a bond to execute a deed when the Whaley mortgage was paid, which was then being foreclosed. It appears that plaintiff at the time contemplated going to Oregon, and was likely to be out of reach if wanted in completing the transaction, and it was determined to have the business carried on in defendant's name. The bond was for that reason made in his name, and is dated September 18, 1893. Plaintiff assigned to defendant his interest in the Whaley mortgage, and also his interest in the Wiley estate, and paid the $150 in cash to Peatross, and defendant afterwards transferred the Whaley mortgage and the interest in the Wiley estate to Peatross. Defendant owned an interest in a mortgage valued at $800, referred to by the witness Peatross, which was to be taken as his share of the purchase price of the Peatross land. There is evidence that it was understood between plaintiff and defendant that when the Whaley mortgage was realized upon, the deed should be made by Peatross to defendant. The testimony of Peatross and the attorney (Mr. Butts) who attended to all the business, together with the testimony of plaintiff, we think fully supports the findings as to the real intention of the parties. There is no testimony directly to the point that plaintiff was to own twenty-two thirtieths and defendant eight thirtieths of the property purchased. The finding to that effect follows from the other facts proven and from the statute, section 853 of the Civil Code: "When a transfer of real property is made to one person, and the consideration thereof is paid by or for another, a trust is presumed to result in favor of the person by or for whom such payment is made." The same presumption holds where but a part of the purchase money is advanced, in which case a resulting trustpro tanto arises. (Fulton v. Jansen, 99 Cal. 587.) Appellant claims that no implication of a trust arises upon a purchase of property by a parent in the name of his child, but in such case the purchase is to be deemed an advancement. Russ v. Mebius,16 Cal. 355, and Spitler v. Kaeding, 133 Cal. 500, are cited. It was said in Russ v. Mebius: "Prima facie, such a purchase is to be regarded as an advancement, and an *Page 96 
implied trust in favor of the person paying the money does not arise. This is one of the exceptions to the general rule, and it seems to be as well settled as the rule itself." That the parent intended an advancement is but a presumption, as is the statutory presumption referred to in the Civil Code. In neither case, however, is the court precluded from ascertaining what the parties intended, and it was so held as to a resulting trust inTryon v. Huntoon, 67 Cal. 325. It appeared in the present case that the intention of plaintiff was to purchase the property jointly with his son. The presumption that he intended the transfers to his son of the Whaley mortgage and the interest in the estate referred to, and also intended that the deed should be made to the son as advancements, is satisfactorily rebutted and disproved, and parol evidence was admissible to make this proof. The trust here was not created under section 852 of the Civil Code, nor under section 2221 thereof. The evidence, we think, clearly brings the case within section 853 Respondent claims that the language of this section does not admit of the exception as to advancements. We need not pass upon that question. We are satisfied that the exception, which is but prima facie allowable, must give way to the real intention when made clearly to appear.
The action is not barred by any statute of limitations. The trustee held under the original understanding, and did not repudiate his trust until shortly before the action was brought. The trust was a resulting trust, and was not within the statute of limitations so long as the trust relation existed unrepudiated. (Butter v. Hyland, 89 Cal. 575.)
It is claimed as error that attorney Butts was permitted to testify in plaintiff's behalf. The objection to his competency to testify was, that "it is not shown that he was not acting in the capacity of client to an attorney." The objection in this form did not raise the question of the witness's competency to testify under subdivision 2 of section 1881 of the Code of Civil Procedure, and, besides, the witness had already testified without objection to all the principal facts brought out by him. Later on the objection to one question took this form: "That confidential relations existed between Mr. Butts and Mr. Faylor," presumably defendant. No such relations were shown to have existed. *Page 97 
We discover no prejudicial error in any of the rulings of the court; the findings of fact are supported by the evidence, and we therefore advise that the judgment and order be affirmed.
Gray, C., and Haynes, C., concurred.
For the reasons given in the foregoing opinion the judgment and order are affirmed.
Harrison, J., Garoutte, J., Van Dyke, J.